Guerry, J.
Mrs. W. M. Golson filed suit against Mrs. E. B. Quillian et al., on a series of purchase-money notes aggregating $3240, together with interest aiyl attorney’s fees; the notes being secured by certain improved real estate which formed the subject-matter of the purchase and sale. The bill of exceptions sets out, that, “said defendants having filed their answers and amendments to the same, the matter came on for a hearing before the Honorable Yirlyn B. Moore, one of the judges of the Fulton superior court, on the 27th day of May, 1936, on plaintiff’s demurrer to the answers of defendants as amended; whereupon the said court sustained plaintiff’s demurrer and ordered defendants’ answers stricken. . . To this ruling and judgment of the court defendants excepted, now except, and assign the same as error as being contrary to law.”
“Unless there has 'been a final termination of the case in the court below, a writ of error will not lie to an order striking a plea, even though the effect of such order may be to entitle the plaintiff *410to a judgment or verdict as a- matter of course.” Johnson v. Battle, 120 Ga. 649 (48 S. E. 128); Johnson v. First National Bank of Shellman, 50 Ga. App. 90 (177 S. E. 73), and cit. In the present bill of exceptions tlie only exception plainly and distinctly made is to the order of the judge sustaining the demurrer to the answers as amended, and striking and dismissing the answers. This is not an exception to a final judgment; and consequently the motion to dismiss the writ of error must be sustained. See Henderson v. Howard, 149 Ga. 63 (99 S. E. 27).

Writ of error dismissed.


Broyles, C. J., and MacIntyre, J., concur.